DETAILED ACTION
Summary and Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to Application No. 17/190,486 filed 3/3/2021.
Claims 1-20 are pending.
Claims 1-20 are rejected under 35 U.S.C. 112(b).
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (US Patent 9,294,558), in view of Passey et al. (US Patent Pub 2016/0371296).
Priority
The instant application claims foreign priority to Japanese Application JP2020-073930 filed 4/17/2020.  Certified foreign priority documents have been received.

Information Disclosure Statement
The information disclosure statement filed 3/3/2021 has been fully considered, initialed, and signed by the Examiner.  A copy is attached to this Office action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because the abstract is not in narrative form and is essentially claim language.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1, 9, and 14 are objected to because of the following informalities:  
Claims 1, 9, and 14 recite “the first information processing devices” and should be “the first information processing device” in the “managing” limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites “the first information processing” in the “managing” limitation.  There is lack of antecedent basis for this application. 
Claim 1 recites “the respective communication device” in the “managing” limitation.  The limitation seems to be referring to the “respective communication destination information processing device” but it is unclear due to the different terminology used.  Clarification is required.
Claim 2 recites “the weight to each directory.”  Here, interpretation of “the weight” could refer to “the obtained weight”.  The limitation should be clarified to refer to “the respective weight”.
Claim 3 is rejected for the same reasons as claim 2.
Claim 4 recites “the weight” in last line and is rejected for the same reasons as claim 2.
Claim 6 recites “the priority of connectionless communications” in the first limitation.  There is a lack of antecedent basis for this limitation in the claim.  
Claim 6 recites “the at least one connection” in the second limitation.  There is lack of antecedent basis for this limitation in the claim.
Claim 6 recites “the determined priority” in the second limitation.  This limitation can refer to both the “priority of connectionless communications” and the original “priority” determined in base claim 1.  Clarification is required.
Claim 7 recites “the highest in the priority” in the first limitation.  There is a lack of antecedent basis for this limitation in the claim. 
Claim 8 recites “the connection” in the last line.  It is unclear which connection is being referenced.  Clarification is required.
Claims 9 and 14 are rejected for the same reasons as claim 1.
Claims 10-12 are rejected for the same reasons as claims 2-4, respectively.
Claims 19 and 20 are rejected for the same reasons as claims 6 and 7, respectively.
Claims not specifically discussed above are rejected because they depend on a rejected claim.

Note on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent et al. (US Patent 9,294,558) (Vincent), in view of Passey et al. (US Patent Pub 2016/0371296) (Passey).
In regards to claim 1, Vincent discloses an information processing system comprising:
a.	a plurality of information processing devices configured to manage information in a plurality of directories in a distributed manner (Vincent at col. 6, lines 2-24)1,
b.	wherein a first information processing device that is any one of the plurality of information processing devices is configured to perform processing (Vincent at col. 84; col. 36-45) , the processing including:
i.	managing, for a respective communication destination information processing device for the first information processing, a connection established with the respective communication device, the respective communication destination information processing device being any one of the plurality of information processing devices other than the first information processing device (Vincent at col. 84, lines 36-60)2;
ii.	obtaining, in response to an occurrence of a communication, a weight (Vincent at col. 86, lines 23-27)3;
iii.	determining, based on the obtained weight, a priority of the connection used for the occurred communication, wherein each connection established with the respective communication destination information processing device is associated with a respective priority (Vincent at col. 92, lines 12-27)4; and
iv.	selecting, on the basis of the determined priority, a connection from among each connection established with the plurality of information processing devices to terminate the selected connection.  Vincent at col. 92, lines 16-25.5
Vincent does not expressly disclose obtaining, in response to an occurrence of a communication targeting a directory managed by the respective communication destination information processing device, a weight corresponding to the directory targeted by the occurred communication, wherein each directory of the plurality of directories managed by the plurality of information processing devices is associated with a respective weight determined based on a tree structure of the plurality of directories.
Passey discloses a system and method for determining metrics for a distributed file system.  Such metrics include the number of filesystem objects under a file directory (i.e., weight corresponding to the directory targeted by the occurred communication).  The number of filesystem objects under a file directory is based on the tree structure of the directories because the higher up the structure, the more potential objects within the directory.  Passey at paras. 0056-57, 0060, 0069.  
Vincent and Passey are analogous art because they are both directed to the same field of endeavor of distributed file systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Vincent by adding the features of obtaining, in response to an occurrence of a communication targeting a directory managed by the respective communication destination information processing device, a weight corresponding to the directory targeted by the occurred communication, wherein each directory of the plurality of directories managed by the plurality of information processing devices is associated with a respective weight determined based on a tree structure of the plurality of directories, as disclosed by Passey.
The motivation for doing so would have been to ensure workload rebalancing can be performed so that connections that have more importance can be maintained while less important client connections are closed while balancing resources of the system.  Vincent at col. 91, lines 11-24.

In regards to claim 2, Vincent in view of Passey discloses the information processing system according to claim 1, wherein the processing includes:  assigning the weight to each directory in such a way that the higher the directory is in the tree structure, the larger the weight.  Passey at paras. 0056-57, 0060, 0069.6  
In regards to claim 3, Vincent in view of Passey discloses the information processing system according to claim 2, wherein the processing includes:  using, as the weight, a cumulative number of accesses to each directory or other objects subordinate to the each directory in the tree structure.    Passey at paras. 0042-43.7  
In regards to claim 4, Vincent in view of Passey discloses the information processing system according to claim 3, wherein the processing includes:
a.	calculating, for each level of the tree structure, a distribution or a standard deviation of the cumulative number for each directory that belongs to the level (Passey at paras. 0042-43)8;
b.	calculating an average value of a plurality of the distributions or a plurality of the standard deviations calculated for a plurality of the levels (Passey at para. 0051)9; and
c.	using, in a case where the average value is smaller than a threshold value, instead of the cumulative number, a total number of files that exist subordinate to the directory and other directories that exist subordinate to the directory, as the weight.  Passey at para. 0097.10
In regards to claim 5, Vincent in view of Passey discloses the information processing system according to claim 1, wherein the processing includes:  
a.	accumulating, each time the communication for the directory occurs, the weight of the directory for a connection used for the communication (Passey at paras. 0042-43); and
b.	using the accumulated weight as the priority of the connection.  Passey at paras. 0042-43.11
In regards to claim 6, Vincent in view of Passey discloses the information processing system according to claim 1, wherein the processing includes: 
a.	using the weight of each of other directories managed by other communication destination information processing devices, among the plurality of information processing devices, for which a connection has not been established, to determine the priority of connectionless communications with other communication destination information processing devices based on occurrence of the communication for the other directories (Passey at paras. 0088-89)12; and
b.	establishing, when the at least one connection is terminated, on the basis of the determined priority, connections with the other communication destination information processing devices for which a connection has not been established.  Vincent at col. 92, lines 12-27. 
In regards to claim 7, Vincent in view of Passey discloses the information processing system according to claim 6, wherein the processing includes:
a.	Identifying a predetermined number of connections and connectionless communications from the highest in the priority among connections and connectionless communications for which the priority has been determined, terminates connections that have not been identified (Vincent at col. 90, lines 53-56; col. 92, lines 11-31, 51-67; col. 93, lines 1-24); and
b.	establishing connections with the other communication destination information processing devices corresponding to the identified connectionless communications.  (Vincent at col. 92, lines 11-31, 51-67; col. 93, lines 1-24).13
In regards to claim 8, Vincent in view of Passey discloses the information processing system according to claim 6, wherein the processing includes:
a.	excluding, from connections to be terminated, a connection in which a first period has not passed since the connection has been established (Vincent at col. 92, lines 55-59)14; and
b.	excluding, from information processing devices for which new connections are to be established, the communication destination information processing device corresponding to a connection in which a second period has not passed since the connection has been terminated.  Vincent at col. 92, lines 32-50.15

In regards to claim 9, Vincent discloses an information processing device operable as one of a plurality of information devices, the plurality of information processing devices being configured to manage information in a plurality of directories in a distributed manner (Vincent at col. 6, lines 2-24)16, the information processing device comprising:
a.	a memory (Vincent at col. 98, lines 30-67); and
b.	a processor coupled to the memory, the processor being configured to perform processing (Vincent at col. 98, lines 30-67), the processing including:
i.	managing, for a respective communication destination information processing device for the first information processing, a connection established with the respective communication device, the respective communication destination information processing device being any one of the plurality of information processing devices other than the first information processing device (Vincent at col. 84, lines 36-60)17; 
ii.	obtaining, in response to an occurrence of a communication, a weight (Vincent at col. 86, lines 23-27)18; 
iii.	determining, based on the obtained weight, a priority of the connection used for the occurred communication, wherein each connection established with the respective communication destination information processing device is associated with a respective priority (Vincent at col. 92, lines 12-27)19; and
iv.	selecting, on the basis of the determined priority, a connection from among each connection established with the plurality of information processing devices to terminate the selected connection.  Vincent at col. 92, lines 16-25.20
Vincent does not expressly disclose obtaining, in response to an occurrence of a communication targeting a directory managed by the respective communication destination information processing device, a weight corresponding to the directory targeted by the occurred communication, wherein each directory of the plurality of directories managed by the plurality of information processing devices is associated with a respective weight determined based on a tree structure of the plurality of directories.
Passey discloses a system and method for determining metrics for a distributed file system.  Such metrics include the number of filesystem objects under a file directory (i.e., weight corresponding to the directory targeted by the occurred communication).  The number of filesystem objects under a file directory is based on the tree structure of the directories because the higher up the structure, the more potential objects within the directory.  Passey at paras. 0056-57, 0060, 0069.  
Vincent and Passey are analogous art because they are both directed to the same field of endeavor of distributed file systems.
At the time before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify Vincent by adding the features of obtaining, in response to an occurrence of a communication targeting a directory managed by the respective communication destination information processing device, a weight corresponding to the directory targeted by the occurred communication, wherein each directory of the plurality of directories managed by the plurality of information processing devices is associated with a respective weight determined based on a tree structure of the plurality of directories, as disclosed by Passey.
The motivation for doing so would have been to ensure workload rebalancing can be performed so that connections that have more importance can be maintained while less important client connections are closed while balancing resources of the system.  Vincent at col. 91, lines 11-24.

Claims 10-13 are essentially the same as claims 2-5, respectively, in the form of a information processing device.  Therefore, they are rejected for the same reasons.
Claims 14-20 are essentially the same as claims 1-7, respectively, in the form of a non-transitory computer readable storage medium storing a program (Vincent at col. 99, lines 50-67; col. 100, lines 1-15).  Therefore, they are rejected for the same reasons.

Additional Prior Art
Additional relevant prior art are listed on the attached PTO-892 form.  Some examples are:
Shah et al. (US Patent 6,553,425) discloses a system and method for asynchronous expansion of distribution lists with throttling.
Sarangam et al. (US Patent Pub 2004/0267967) discloses a system and method for managing requests to a network adapter of a network data system.
Srinivasan et al. (US Patent 7,406,484) discloses a system and method for allocation in a distributed file system.
Kingsbury et al. (US Patent Pub 2010/0114849) discloses a system and method to allocate priorities in a storage system.
Kannan (US Patent Pub 2010/0218191) discloses a system and method for processing management requests in a network file system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-7970.  The examiner can normally be reached on M-F: 9:30am-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL LE/Examiner, Art Unit 2163                                                                                                                                                                                                        
	/TONY MAHMOUDI/               Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                         


    
        
            
        
            
    

    
        1 The system is a distributed storage system (i.e., plurality of info processing devices) managing a file store (i.e., information in a plurality of directories in a distributed manner).
        2 A load balancer node (i.e., first information processing device) manages the connections for all the other nodes in the distributed system.
        3 Upon receiving a connection request (i.e., in response to an occurrence of a communication), the system identifies one or more workload threshold levels to be used for acceptance regarding the connection request (i.e., obtains a weight).  The thresholds can be based on resources or time.
        4 Connection statistics are analyzed to determine whether to disconnect/close them.  Statistics include time, operations, size of operations, etc.  The statistics correspond to threshold levels that permitted the connection (i.e., weight).
        5 Connections are closed/disconnected based on determined statistics of the connection (i.e., based on the determined priority).
        6 The directory metrics are based on where in the tree hierarchy it is. The higher up, the higher the metric values because it contains more subordinate objects (i.e., folders and files) within it.
        7 Directory metrics include num_operations (i.e., cumulative number of accesses to a directory or other objects subordinate to it.
        8 Directory metrics are calculated for all directories of the file tree (i.e., for each directory to the level).
        9 The system manages a moving average aggregate for a folder (i.e., calculate an average of a plurality of distributions).
        10 If the average is compared to a threshold to determine whether the aggregate value (i.e., directory metric/weight) is returned.
        11 The moving capacity usage aggregates as additional connections using the directory occur.  All metrics are aggregated as more connections for requests occur.
        12 Directory metrics (i.e., weight of directories) are compared to determine priority of requests.
        13 A predetermined number of connections is maintained while considering priority of the connections and terminating connections that are not prioritized. 
        14 Connections that have not exceeded a threshold time period are not preferred for disconnection (i.e., excluded … first time period has not passed).
        15 Nodes (i.e., devices) that exceed a rebalancing threshold (i.e., second time period passed) will have connection decisions made for it (i.e., excluding devices where the time period has not passed).
        16 The system is a distributed storage system (i.e., plurality of info processing devices) managing a file store (i.e., information in a plurality of directories in a distributed manner).
        17 A load balancer node (i.e., first information processing device) manages the connections for all the other nodes in the distributed system.
        18 Upon receiving a connection request (i.e., in response to an occurrence of a communication), the system identifies one or more workload threshold levels to be used for acceptance regarding the connection request (i.e., obtains a weight).  The thresholds can be based on resources or time.
        19 Connection statistics are analyzed to determine whether to disconnect/close them.  Statistics include time, operations, size of operations, etc.  The statistics correspond to threshold levels that permitted the connection (i.e., weight).
        20 Connections are closed/disconnected based on determined statistics of the connection (i.e., based on the determined priority).